United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3362
                                     ___________

Frank Robinson,                            *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * Eastern District of Arkansas.
White County, Arkansas; Bob Parish, *
individually and in his official capacity *
as County Judge of White County,           *
Arkansas; Pat Garrett, individually and *
in his official capacity as Sheriff of     *
White County, Arkansas,                    *
                                           *
              Appellees.                   *
                                       __________

                               Submitted: July 10, 2006
                                  Filed: August 23, 2006
                                   ___________

Before WOLLMAN and RILEY, Circuit Judges, and ROSENBAUM,1 District
      Judge.
                           ___________

RILEY, Circuit Judge.

       Frank Robinson (Robinson) filed a petition for rehearing and clarification in
this case, urging this court to reverse the district court’s dismissal of Robinson’s state


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, sitting by designation.
law claims against White County, Arkansas (White County), and Judge Bob Parish
(Judge Parish). We grant the petition for rehearing, reverse the district court’s
dismissal of Robinson’s state law claims against White County and Judge Parish, and
remand this case to the district court for further proceedings consistent with our
opinion.

I.      DISCUSSION
        In his complaint, Robinson alleged claims under 42 U.S.C. § 1983 as well as
six pendent state law claims against White County, Judge Parish, and Sheriff Pat
Garrett (Sheriff Garrett) (collectively, the defendants). Robinson’s state law claims
alleged a violation of the Arkansas Civil Rights Act, false arrest or false
imprisonment, abuse of process, malicious prosecution, interference with a contractual
relationship or business expectancy, and outrage. In moving for summary judgment
in the district court, the defendants did not address the state law claims in detail, but
merely stated that since Robinson’s arrest is lawful, “any alleged ulterior purposes . . .
[and the state law] claims are irrelevant.” Noting the defendants made “no effort in
their [summary judgment] motion to outline the elements for [Robinson’s] non-
constitutional claims” beyond contending the arrest was lawful, the district court
denied the defendants’ summary judgment motion in its entirety. The defendants then
moved for reconsideration of the district court’s order and filed an amended summary
judgment motion based on qualified immunity. Without any discussion or analysis
of the state law claims, the district court entered summary judgment in the defendants’
favor and dismissed Robinson’s entire complaint with prejudice.

       Robinson appealed. In our previous opinion, with regard to Robinson’s state
law claims, we concluded the defendants “failed to identify any grounds beyond
qualified immunity demonstrating the absence of genuine issues of material fact.”
Robinson v. White County, Ark., 452 F.3d 706, 714 (8th Cir. 2006). Because we held
Sheriff Garrett was not entitled to qualified immunity for Robinson’s unlawful arrest,
we reversed the district court’s order granting summary judgment to Sheriff Garrett
on Robinson’s state law claims. Id. However, we affirmed the district court’s order

                                           -2-
granting summary judgment to Judge Parish, and did not analyze Robinson’s state law
claims against White County. Id.

       Upon reexamination of our prior opinion, we now reverse the district court’s
dismissal of the state law claims against all of the defendants. It is well settled “[t]he
party seeking summary judgment must first identify grounds demonstrating the
absence of a genuine issue of material fact.” Urihen v. Bristol-Myers Squibb Co., 346
F.3d 824, 827 (8th Cir. 2003) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986)). The defendants’ failure to do so, coupled with the district court’s failure to
articulate its basis for dismissing the state law claims, persuades us summary
judgment on the state law claims is inappropriate on this record.

       Thus, the state law claims remain viable against White County. Because Sheriff
Garrett is an employee of White County, and we denied summary judgment to Sheriff
Garrett, White County may be subject to suit under the state law claims for Sheriff
Garrett’s conduct. The state law claims also remain viable against Judge Parish. In
our previous opinion, we dismissed the state law claims against Judge Parish,
concluding he had no power to participate in an arrest and thus did not undertake any
unlawful act toward Robinson. However, some of Robinson’s state law claims may
not depend on whether Judge Parish had the authority to participate in an arrest. In
addition, we reiterate the defendants’ failure to demonstrate the absence of genuine
issues of material fact on Robinson’s state law claims renders summary judgment
inappropriate.

II.    CONCLUSION
       We grant rehearing, and reverse the judgment of the district court dismissing
Robinson’s state law claims against White County and Judge Parish. The portion of
our opinion and judgment filed on July 3, 2006, affirming the dismissal of the state
law claims is vacated. We otherwise affirm our earlier opinion, and remand to the
district court for further proceedings on (1) Robinson’s individual capacity section


                                           -3-
1983 claims against Sheriff Garrett, and (2) Robinson’s state law claims against White
County, Judge Parish, and Sheriff Garrett.
                         ___________________________




                                         -4-